PER CURIAM.
Darryl Pernell Camps appeals the district court’s orders denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.2001) and denying his motion for reconsideration. We have reviewed the record and the district court’s orders and find no reversible error. Accordingly, we deny a certificate of appealability and dismiss the appeal on the reasoning of the district court. See United States v. Camps, Nos. CR-90-85; CA-01-374-2-MU (W.D.N.C. filed July 25, 2001, entered July 27, 2001; filed Aug. 15, 2001, entered Aug. 16, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.